Citation Nr: 0113578	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1992.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (the RO), which denied entitlement to an 
increased evaluation for the service-connected right knee 
disability.  

As will be discussed below, the veteran stated that his 
service-connected right knee disability interfered with his 
employment and caused him to lose employment.  It appears 
that the veteran is raising the issue of entitlement to an 
extraschedular evaluation for the service-connected residuals 
of a right knee injury and/or entitlement to a total rating 
due to individual unemployability based upon service-
connected disabilities.  Cf. EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (VA's statutory duty to assist means that VA 
must liberally read all documents or oral testimony submitted 
to include all issues presented); Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992) (VA is obligated to consider all 
issues reasonably inferred from the evidence of record).  The 
Board cannot address these issues in the first instance.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38  C.F.R. § 3.321.  See also VAOPGCPREC 6-96 
(August 16, 1996).  These matters are accordingly referred to 
the RO for appropriate action.  


FINDING OF FACT

The service-connected residuals of a right knee injury are 
principally manifested by complaints of pain and locking; 
there are no objective findings of impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  In 
the interest of clarity, the Board will first review the 
applicable law and regulations.  The Board will then review 
the factual background and analyze the issue on appeal.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2000).  

Under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), the schedular criteria call for a 10 percent 
disability rating for slight impairment of a knee. A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

An October 1992 VA general medical examination indicates that 
the veteran had complaints of intermittent moderate knee pain 
after prolonged walking or running.  Examination revealed a 
normal gait.  Musculoskeletal examination was essentially 
normal without marked deformity or muscle wasting.  Reflexes 
were normal.   

An October 1992 VA orthopedic examination report reflects a 
diagnosis of mild chronic right knee derangement.  
Examination revealed no deformity, swelling, fluid 
accumulation, skin changes, or tenderness to palpation.  
There was no evidence of knee instability.  The overall 
mobility of the right knee appeared to be well-preserved.  
There was minimal crepitation on flexion and extension.  
Range of motion of the right knee was zero degrees on 
extension to 100 degrees on flexion.  The diagnosis was mild 
chronic right knee derangement.    

Service connection for residuals of a right knee injury was 
established in June 1993.  A noncompensable evaluation was 
assigned from August 21, 1992.  

A December 1998 X-ray examination of the right knee was 
normal.  There was no evidence of fracture, dislocations, or 
any other bone or joint abnormalities.   

An April 1999 VA examination report indicates that the 
veteran reported that he was unable to sustain gainful 
employment because of the right knee disability.  He reported 
that he had to quit at least eight jobs because of flare-ups 
of the knee condition.  The veteran indicated that the last 
time he worked was in October 1998; he worked for six months 
in the post office.  He was a carrier and he was doing 
reasonable well until he stepped on a crack on a sidewalk and 
he twisted his right knee.  The veteran indicated that he had 
a flare-up of symptoms that had been dormant for the 
preceding three or four years.  The veteran stated that he 
was not awarded the job.  The veteran reported that since the 
October 1998 injury to the right knee, he has had several 
episodes of locking with a significant degree of pain with 
increased intensity and duration that has prevented him from 
doing such activities as bowling, hunting, running, or 
walking.  The veteran took some over-the-counter analgesic 
medication and he has tried to get some knee support with no 
significant results.  The veteran indicated that 
occasionally, he had some pain-free days when the daily 
activities did not involve too much standing.  His walking 
distance was decreased.

Physical examination of the knee, bone contours, and soft 
tissue and skin over the right knee disclosed no significant 
abnormalities compared to the left knee.  There was no 
swelling or deformity.  There were no acute inflammatory 
changes.  The temperature of the skin was all right.  Local 
tenderness was not elicited.  Passive range of motion was 
only mildly impaired.  Active range of motion disclosed no 
evidence of any grinding or popping sounds.  Active range of 
motion was zero degrees to 140 degrees.  There was no 
hyperextension and the examiner felt no crepitation.  
Resistant motions of flexion or extension were not impaired.  
There was no evidence of instability or subluxation.  The 
veteran walked into the office with no abnormalities in 
posture, gait, or carriage.  He stood on his right and left 
foot alternatively to take his pants off with no apparent 
difficulties and he moved from the chair to the examining 
table with no significant distress.  The diagnosis was post-
traumatic arthritis of the right knee and relapsing pain due 
to old and recent sprains of the right knee.  

An April 1999 Magnetic Resonance Imaging (MRI) revealed small 
partial tears in both horns of the lateral meniscus and a 
probable strain versus partial tear in the distal portion of 
the anterior cruciate ligament.  No other internal 
derangement was seen.  It was noted that the veteran had 
twisted his right knee three months prior and he had 
complaints of instability.   

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the veteran has not pointed to 
any such evidence.  The Board notes that VA treatment records 
have been obtained.  The veteran was afforded a VA 
examination in April 1999.  

The Board further observes that in the June 2000 statement of 
the case, the veteran was informed of the pertinent law and 
regulations and was notified of the evidence needed to be 
shown in order for his claim to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

Rating under Diagnostic Code 5257

The RO has rated the veteran's service-connected residuals of 
a right knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (other impairment of the knee).  See 38 C.F.R. § 4.20 
(2000).  The RO has assigned a zero percent evaluation.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  The evidence of record shows that the 
veteran is currently having symptoms of pain and complaints 
of locking in the right knee.  There is no evidence of 
limitation of motion or ankylosis.  Thus, the Board finds 
that Diagnostic Code 5257 is most appropriate.  Neither the 
Board nor the veteran has identified a diagnostic code which 
is more appropriate.

Application of the schedular criteria

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a compensable disability 
evaluation under Diagnostic Code 5257.  The veteran asserts 
that his right knee disability had worsened since the last 
examination and he had pain and locking of the right knee 
which interfered with activities.  

However, the medical evidence of record shows upon physical 
examination, the right knee was essentially normal.  The 
April 1999 VA examination report indicates that physical 
examination of the right knee, bone contours, soft tissue, 
and skin disclosed no significant abnormalities compared to 
the left knee.  There was no swelling or deformity.  There 
were no acute inflammatory changes.  Local tenderness was not 
elicited.  Active range of motion disclosed no evidence of 
any grinding or popping sounds.  Active range of motion was 
zero degrees to 140 degrees which is full range of motion.  
See 38 C.F.R. § 4.71a, Plate II.  There was no evidence of 
instability or subluxation.  

There was no evidence of functional impairment upon VA 
examination in April 1999.  The veteran walked into the 
office with no abnormalities in posture, gait, or carriage.  
He stood on his right and left foot alternatively to take his 
pants off with no apparent difficulties and he moved from the 
chair to the examining table with no significant distress.  
As noted above, no significant abnormalities of the right 
knee was found on examination.  

Although the veteran has subjective complaints of pain in the 
right knee, the objective findings do not reflect any 
impairment due to the pain.  As discussed above, examination 
of the right knee in April 1999 was essentially normal.  The 
veteran has complaints of locking of the right knee; however, 
there are no objective findings of locking.  The Board notes 
that the VA treatment records dated from June 1998 to March 
2000 do not reflect any treatment of the right knee 
disability.  The veteran asserts that he was unable to work 
due to the right knee disability.  However, the Board notes 
that VA treatment records dated in May 1999 and August 1999 
indicate that the veteran reported that he was working full-
time as a security guard.  The Board notes that the issues of 
entitlement to an extraschedular evaluation or a total rating 
due to individual unemployability based upon service-
connected disabilities, which have been raised by the 
veteran, have been referred to the RO for adjudication in the 
introduction portion of this decision.  

The Board acknowledges that the 1999 MRI revealed a tear in 
the right meniscus.  However, despite this finding, physical 
examination of the right knee was normal and there is no 
objective evidence of impairment of the right knee.  

The Board finds that there is no medical evidence of slight, 
moderate or severe impairment of the right knee.  Thus, the 
Board finds that a compensable evaluation is not warranted 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  The veteran's right knee disability may be rated under 
Diagnostic Code 5258, since the veteran has complaints of 
locking.  Under this diagnostic code, a 20 percent evaluation 
is assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

The Board finds that a 20 percent evaluation is not warranted 
under the provisions of Diagnostic Code 5258.  There is 
evidence of frequent episodes of pain in the right knee.  At 
the 1999 VA examination, the veteran indicated that he had 
episodes of pain in the right knee.  The diagnosis, in 
pertinent part, was relapsing pain due to old and recent 
sprains of the right knee.   

However, there is no evidence of dislocated cartilage of the 
right knee.  The 1998 X-ray examination of the right knee was 
normal.  The 1999 MRI did not detect a dislocation.  There is 
no objective evidence of locking of the right knee.  
Examination of the right knee in April 1999 revealed no 
significant abnormalities.  There is no medical evidence of 
effusion.  Effusion was not detected upon examination in 
1999. 

Thus, the Board finds that a 20 percent evaluation is not 
warranted under Diagnostic Code 5258, since there is no 
evidence of dislocation of the right knee cartilage or 
frequent episodes of locking or effusion of the right knee.  

Diagnostic Code 5260 [limitation of flexion of the leg] and 
Diagnostic Code 5261 [limitation of extension of the leg] are 
not for application, since there is no medical evidence of 
limitation of extension or flexion of the right knee.  The 
medical evidence of record shows that the veteran has full 
range of active motion of the right knee.  VA examination 
report dated in 1999 indicates that range of motion of the 
right knee was zero degrees to 140 degrees, which is full 
range of motion.  See 38 C.F.R. § 4.71, Plate II.  

The Board finds that Diagnostic Code 5010 [post traumatic 
arthritis] is not for application because there are no 
findings of arthritis which are substantiated by X-ray 
examination.  The April 1999 VA examination report reflects a 
diagnosis of post-traumatic arthritis of the right knee.  
However, this diagnosis is not substantiated by X-ray 
findings.  X-ray examination in 1998 was normal and there was 
no evidence of bony abnormalities.  The April 1999 MRI did 
not reveal findings of arthritis.  Therefore, the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2000).  

Moreover, since there is no medical evidence of arthritis or 
instability of the right knee, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 are not applicable.    

DeLuca Considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 4.45, 
and 4.59 with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Conclusion

In summary, a compensable disability evaluation for the 
service-connected residuals of a right knee injury is not 
warranted, for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased evaluation.  The benefit sought on appeal is 
denied.    



ORDER

The claim for a compensable disability evaluation for 
residuals of a right knee injury is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

